FILED
                            NOT FOR PUBLICATION                            APR 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MIKHAIL KHOSHAN, individually and                No. 12-55800
on behalf of himself and all others
similarly situated,                              D.C. No. 2:12-cv-01462-DSF-JC

              Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

ROSS MORGAN & COMPANY, INC.; et
al.,

              Defendants - Appellees,

  And

CENTURION GROUP, LLC; et al.,

              Defendants.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted April 7, 2014**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TASHIMA, GRABER, and IKUTA, Circuit Judges.

      Mikhail Khoshan appeals from the district court’s judgment dismissing his

putative class action against his homeowners association and other private parties

alleging constitutional violations, among other claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th

Cir. 2005), and we affirm.

      The district court properly dismissed Khoshan’s constitutional claims

because Khoshan failed to allege facts sufficient to show that defendants’ actions

constituted state action. See George v. Pac.-CSC Work Furlough, 91 F.3d 1227,

1229 (9th Cir. 1996) (per curiam) (“Individuals bringing actions against private

parties for infringement of their constitutional rights . . . must show that the private

parties’ infringement somehow constitutes state action.”).

      The district court did not abuse its discretion by dismissing Khoshan’s

claims without leave to amend because Khoshan cannot correct the defects in his

complaint. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      We reject Khoshan’s unfounded contentions concerning judicial bias.

      AFFIRMED.


                                            2                                     12-55800